Sweeney, J.,
dissenting. In my view, the majority opinion has totally *367misinterpreted the existing public policy of this state, as well as the uninsured motorist statute, R.C. 3937.18. Therefore, I must strongly dissent from the majority decision rendered herein.
Initially, I believe that in light of this court’s abolition of intrafamilial immunities, the family exclusion set forth in the instant liability policy is violative of this jurisdiction’s stated public policy. In Kirchner v. Crystal (1984), 15 Ohio St. 3d 326, 15 OBR 452, 474 N.E. 2d 275, this court abolished parental immunity “without reservation.” Subsequently, in Shearer v. Shearer (1985), 18 Ohio St. 3d 94, 18 OBR 129, 480 N.E. 2d 388, we abrogated the archaic doctrine of interspousal immunity. Nevertheless, I believe that such immunities are effectively resurrected by today’s opinion which endorses household and familial exclusions in automobile liability policies and uninsured motorist provisions. In my opinion, today’s decision removes virtually all incentive for insurers to offer such family coverage, notwithstanding this court’s stated public policy in Kirchner and Shearer that intrafamilial immunities have no place in modern Ohio jurisprudence.
The reasons which compelled the abolition of intrafamilial immunities are the same as those which should dissuade this court from upholding the family exclusion present in the instant automobile liability insurance policy. Regrettably, under the Dairyland policy approved herein, an innocent injured victim is precluded from any recovery under the policy simply because she is a member of the named insured’s family. The approval of such an exclusion runs counter to the spirit of our precedents concerning familial immunities. Thus, the majority’s approval of the exclusionary language of the subject policy precludes recovery by the very persons who are most frequently exposed, and are the most susceptible, to the potential negligence of the named insured.
Even assuming, arguendo, that the family exclusion under the liability portion of the subject insurance policy is not violative of public policy, the' appellant here is certainly the type of person who is at least legally entitled to recover damages under the uninsured motorist provision of the instant policy. Clearly, if the family exclusion under the liability portion of the policy is valid and enforceable, then ipso facto the insured becomes “uninsured” with regard to the appellant-spouse. Under R.C. 3937.18, the appellánt should be permitted to make a claim under her deceased husband’s uninsured motorist provision because the liability insurer has denied coverage under the liability portion of the policy. R.C. 3937.18(D) states clearly, “* * * _ a motor vehicle is uninsured if the liability insurer denies coverage * * Nevertheless, the majority permits the insurer to deny coverage under the uninsured motorist provision based on yet another exclusion in the policy that states, “[a] motor vehicle owned by you or furnished for your regular use isn’t an uninsured motor vehicle.”
Fundamentally, I feel that the majority’s reliance upon and approval of the instant vehicle exclusion fly in the face of R.C. 3937.18 as well as prior Ohio case law. Once again, it must be emphasized that the uninsured motorist statute, R.C. 3937.18, was enacted by the General Assembly as remedial legislation for the protection of persons, not vehicles. See, e.g., Abate v. Pioneer Mut. Cas. Co. (1970), 22 Ohio St. 2d 161, 51 O.O. 2d 229, 258 N.E. 2d 429; Curran v. State Auto. Mut. Ins. Co. (1971), 25 Ohio St. 2d 33, 54 O.O. 2d 166, 266 N.E. 2d 566; Bartlett v. Nationwide Mut. Ins. Co. (1973), 33 Ohio St. 2d 50, 62 O.O. 2d 406, 294 N.E. 2d 665; and, Auto-Owners Mut. *368Ins. Co. v. Lewis (1984), 10 Ohio St. 3d 156, 10 OBR 490, 462 N.E. 2d 396. Unfortunately, the majority conspicuously ignores such precedents, and summarily concludes that the vehicle exclusion here was proper in any event.
The majority supports its conclusion by asserting that, “[cjertainly, the General Assembly was aware of the use of exclusionary clauses when R.C. 3937.18 was enacted, yet no prohibition against their use is contained within the statute.” In my view, such a justification is totally unsatisfactory. Under the majority’s rationale, the legislature would need to define each and every provision or exclusion that would run afoul of the intent of the uninsured motorist statute. Such a rationale, however, ignores this court’s role in determining whether certain exclusions are consonant with the remedial purposes of the uninsured motorist statute. In the cause sub judice, the majority’s enforcement of the vehicle exclusion in the Dairyland policy runs counter to the letter of R.C. 3937.18 as well as the abundant precedent, as set forth above, which declares that uninsured motorist coverage is designed to protect persons, and not vehicles.
Unfortunately, the majority’s af-firmance of this cause in favor of Dairyland merely sanctions inconspicuous and unfair exclusionary clauses in automobile insurance policies which do nothing more than undermine the remedial purposes of the uninsured motorist statute, contrary to the intent of the General Assembly.
Given the majority’s enforcement of the instant exclusionary clauses, the appellant has no viable recourse, and must simply bear the loss she sustained in the accident. Unlike the majority, I do not believe that the exclusions in the subject policy are reasonable, and I cannot help but to conclude that the deceased policy holder received less than he bargained for, based on what is clearly required under state law.
Furthermore, I am unpersuaded that the fear of collusive actions is a legitimate basis for the insurer’s exclusions that leave appellant without any genuine legal recourse. As this court stated in Kirchner, supra, at 329, 15 OBR at 454-455, 474 N.E. 2d at 278, with respect to fraudulent and collusive lawsuits:
“This all too familiar justification was also used to support the Ohio Guest Statute (R.C. 4515.02), and was unanimously rejected by this court in Primes v. Tyler (1975), 43 Ohio St. 2d 195 [72 O.O. 2d 112]. We see no compelling reason why such a justification should deny an innocent injured child his or her day in court merely because in some rare instances, fraud or collusion may take place. Unfortunately, fraud and collusion are always a possibility in any legal action that is pursued. In these types of situations, we depend on our judicial framework to ferret out the fictitious claims from the real ones. Our system is well equipped with sufficient safeguards which are designed to thwart the opportunity for fraud and collusion. The deterrent effect of a peijury charge, extensive and detailed pretrial discovery procedures, the opportunity for cross-examination, and the availability of summary judgment motions are but a few examples of the tools available to our judicial system in exposing fraudulent claims in any type of lawsuit. To deny an injured party a redressable claim for injuries sustained simply because fraud and collusion may occur in the exceptional case, is in our view, manifestly unjust.”
Based on these reasons, I would reverse the decision of the court of appeals.